                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


RICHARD MICHAEL WEEDMAN,
                          Petitioner,
vs.
EARL HOUSER,
                                               Case No. 3:21-cv-00083-RRB
                          Respondent.



                             ORDER OF DISMISSAL

         Richard Michael Weedman, representing himself from Goose Creek

Correctional Center, where he is housed as a pretrial detainee, filed a habeas

petition under 28 U.S.C. § 2241, claiming that the state court is violating his rights

in a criminal case in which he is a defendant.1 On June 30, 2021, after the Court

withdrew the dismissal of this case for failure to prosecute, Mr. Weedman paid the

$5.00 filing fee.2 The case now is ready for review.




1Docket 1; State of Alaska v. Richard Michael Weedman, Alaska Superior Court Case
No. 3DI-19-00346CR.
2   Dockets 4–8.
          The Court takes judicial notice 3 that Mr. Weedman has been charged with

the Class A Felony of Assault 1, as well as misdemeanor assault. 4 The state court

record also shows that he has been incarcerated since August 14, 2019, and that

several pretrial conferences have been held in his case, the last one being held on

June 14, 2021. 5

          The Supreme Court for the State of Alaska and its Chief Justice have issued

Special Orders regarding COVID-19 and criminal jury trials. Trials involving both

felonies and misdemeanors are now being held, after being postponed beginning

on March 15, 2020, when Alaska’s speedy trial rule was suspended. 6 In the spring




3 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact....” Black’s Law Dictionary
(11th ed. 2019); see also Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F.
Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts routinely take judicial notice of publicly
available records ... from other court proceedings.”) (citing Engine Mfrs. Ass’n v. South
Coast Air Quality Management Dist., 498 F.3d 1031, 1039 n.2 (9th Cir. 2007) (additional
citation omitted)); Fed. R. Evid. 201.
4See https://records.courts.alaska.gov/eaccess/searchresults, Alaska v. Weedman, 3DI-
19-00346CR.
5   Id.
6See http://www.courts.alaska.gov/covid19/index.htm#socj (see, e.g., 6/21/21 Order
No. 8289, and 3/15/20 Order No. 8130).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 2 of 17
and summer of this year, vaccinations for COVID-19 were being given to Alaskans

in more significant numbers, 7 and trials gradually resumed. 8

                             SCREENING REQUIREMENT

                Federal courts have general habeas jurisdiction under 28 U.S.C.

§ 2241. 9     A petitioner may properly challenge state pretrial detention under

§ 2241. 10 But a court must “promptly examine” a habeas petition, and “if it plainly

appears from the motion, any attached exhibits, and the record of prior

proceedings that the moving party is not entitled to relief, the judge must dismiss

the motion....” 11 In conducting its review of a self-represented litigant’s pleadings,

a court must liberally construe the pleadings and give the petitioner the benefit of

the doubt. 12




7See id.; https://alaska-coronavirus-vaccine-outreach-alaska-dhss.hub.arcgis.com (as of
7/6/21, 639,138 Covid-19 vaccine doses had been given in Alaska).
8   See http://www.courts.alaska.gov/covid19/index.htm#socj.
9   See Magana-Pizano v. INS, 200 F.3d 603, 608 & n.4 (9th Cir. 1999).
10   See Stow v. Murashige, 389 F.3d 880, 885–88 (9th Cir. 2004).
11 Rule 4(b), Rules Governing Section 2255 Proceedings for the United States District
Courts. The same procedural rules for 28 U.S.C. § 2254 and § 2255 govern 28 U.S.C.
§ 2241.
12See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 3 of 17
                                      DISCUSSION

         A writ of habeas corpus allows an individual to test the legality of being

detained or held in custody by the government. 13 The writ “is a vital ‘instrument

for the protection of individual liberty’ against government power.” 14 28 U.S.C. §

2241 provides federal courts with general habeas corpus jurisdiction 15 over a

prisoner “in custody in violation of the Constitution or laws or treaties of the United

States.” 16    However, as explained below, Mr. Weedman’s federal petition is

premature.

I.       Appropriate Relief

         Section 2241 is the proper avenue for a state prisoner who wishes to

challenge state custody without a state judgment. 17 For relief, Mr. Weedman

requests his “release from unconstitutional confinement.” 18 A speedy trial claim

may be reviewed under § 2241 if a pretrial detainee is seeking to compel the state


13   Rasul v. Bush, 542 U.S. 466, 474 (2004).
14Gage v. Chappell, 793 F.3d 1159, 1167 (9th Cir. 2015) (quoting Boumediene v. Bush,
553 U.S. 723, 743 (2008)).
15   See Magana-Pizano, 200 F.3d at 608 & n.4.
16   28 U.S.C. § 2241(c)(3).
17 Stow, 389 F.3d at 886 (“[T]he general grant of habeas authority in § 2241 is available
for challenges by a state prisoner who is not in custody pursuant to a state court judgment-
for example, a defendant in pre-trial detention or awaiting extradition.”) (quoting White v.
Lambert, 370 F.3d 1002, 1006 (9th Cir. 2004)).
18   Docket 1 at 8.


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 4 of 17
to bring him to trial, but federal courts do not address the merits underlying the

state charges. 19

II.       Abstention

          The Younger abstention doctrine provides that federal courts may not

generally exercise jurisdiction when doing so would interfere with state judicial

proceedings. 20 The core of Younger abstention is that a federal court cannot

interfere with pending state court criminal proceedings, absent a “showing of bad

faith, harassment, or any other unusual circumstance that would call for equitable

relief.” 21 And the Ninth Circuit Court of Appeals has “specifically rejected … the

argument that a claimed violation of the Speedy Trial Clause … sufficed in and of




19 See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489–90 (1973)
(“Petitioner does not, however, seek at this time to litigate a federal defense to a criminal
charge, but only to demand enforcement of the Commonwealth’s affirmative constitutional
obligation to bring him promptly to trial.”) (citation omitted); McNeely, 336 F.3d at 832
(“Because his Sixth Amendment right to a speedy trial has been violated, Petitioner
should be immediately released from custody with prejudice to re-prosecution of the
criminal charges. See Strunk v. United States, 412 U.S. 434, 439–40 … (1973) (holding
that violation of Sixth Amendment speedy trial rights requires dismissal).”); Stow, 389
F.3d 880 (affirming habeas relief for state pre-trial detainee who claimed double
jeopardy); Dominguez v. Kernan, 906 F.3d 1127 (9th Cir. 2018) (a state pretrial detainee
should bring federal double-jeopardy challenge under § 2241).
20    See Younger v. Harris, 401 U.S. 37, 41 (1971).
21 Younger, 401 U.S. at 54; see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980)
(In Perez v. Ledesma, 401 U.S. 82, 85 (1971), the Supreme Court “limited the category
of ‘extraordinary circumstances’ to encompass only ‘cases of proven harassment or
prosecutions undertaken by state officials in bad faith without hope of obtaining a valid
conviction,’ or where ‘irreparable injury can be shown.’”).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 5 of 17
itself as an independent ‘extraordinary circumstance’ necessitating pre-trial

habeas consideration.” 22

         A federal court

         must abstain under Younger if four requirements are met: (1) a state-
         initiated proceeding is ongoing; (2) the proceeding implicates
         important state interests; (3) the federal plaintiff is not barred from
         litigating federal constitutional issues in the state proceeding; and
         (4) the federal court action would enjoin the proceeding or have the
         practical effect of doing so, i.e., would interfere with the state
         proceeding in a way that Younger disapproves. 23

         The Court of Appeals for the Ninth Circuit has directly addressed abstention,

regarding the claim of a state court violating the right to a speedy trial, explaining:

         Younger does not “require[ ] a district court to abstain from hearing a
         petition for a writ of habeas corpus challenging the conditions of
         pretrial detention in state court” where (1) the procedure challenged
         in the petition is distinct from the underlying criminal prosecution and
         the challenge would not interfere with the prosecution, or (2) full
         vindication of the petitioner’s pretrial rights requires intervention
         before trial. 24

         The State of Alaska has an important interest in enforcing its criminal laws

and procedures, and Mr. Weedman’s criminal case in state court remains ongoing.

Mr. Weedman’s allegation, that he is being denied his right to a speedy trial in state



22   Brown v. Ahern, 676 F.3d 899, 901 (9th Cir. 2012) (citing Carden, 626 F.2d at 84).
23San Jose Silicon Valley Chamber of Commerce Political Action Committee v. City of
San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).
24Page v. King, 932 F.3d 898, 903 (9th Cir. 2019) (citing Arevalo, 882 F.3d at 764, 766–
67).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 6 of 17
court, should be addressed in his state court criminal proceedings. 25                   The

abstention “doctrine requires dismissal of a habeas petition that prematurely raises

a Speedy Trial defense to state prosecution.” 26 This Court should not interfere

with the trial court’s fact-finding responsibilities and legal decisions in that case,

unless “full vindication of the petitioner’s pretrial rights requires intervention before

trial.” 27    Because federal intervention is not required here, where there is no

indication of “harassment or prosecutions undertaken by state officials in bad faith

without hope of obtaining a valid conviction,” or showing of “irreparable injury,” this

Court must abstain. 28

III.     Exhaustion

         Exhaustion is required under common law before bringing a federal petition

for a writ of habeas corpus under 28 U.S.C. § 2241. 29 Although there is no


          See Brown, 676 F.3d at 900–01 (A “federal court’s exercise of jurisdiction over
         25

a habeas petition that raises an affirmative defense to state prosecution before trial and
conviction can have the same effect as a direct injunction of ongoing state proceedings.”)
(citing Carden, 626 F.2d at 83).
         26   Brown, 676 F.3d at 903.
         27   Page, 932 F.3d at 903.
28   See Carden, 626 F.2d at 84 (citing Perez, 401 U.S. at 85).
29 See Braden, 410 U.S. at 488 (allowing petitioner to raise speedy trial claim prior to trial
under 28 U.S.C. § 2241, where he had exhausted available state remedies); Stow, 389
F.3d at 886; Reem, 2017 WL 6765247, at *2 (“The exhaustion requirement addresses the
same concerns of comity between federal and state courts as Younger does. See
Dickerson v. State of La., 816 F.2d 220, 225–26 (5th Cir. 1987) (‘The exhaustion doctrine
of section 2241(c)(3) was judicially crafted on federalism grounds in order to protect the
state courts’ opportunity to confront and resolve initially any constitutional issues arising

Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 7 of 17
statutory exhaustion requirement for a petition brought under § 2241, principles of

federalism and comity require the court to abstain until all state criminal

proceedings are completed, and the petitioner exhausts the available state judicial

remedies, unless extraordinary circumstances warranting federal intervention prior

to a state criminal trial are found. A violation of the right to a speedy trial is not,

alone, an extraordinary circumstance warranting federal intervention. 30

         This Court should only address Mr. Weedman’s speedy trial claim, if at all,

after he fully exhausts his state court remedies. 31

IV.      Reasonable Bail

         Further, the due process clauses of the Fifth and Fourteenth Amendments

bar pretrial detention unless detention is necessary to serve a compelling




within their jurisdictions as well as to limit federal interference in the state adjudicatory
process.’).”).
30   Carden, 626 F.2d at 83–85.
31 See, e.g., Stack, 342 U.S. at 6–7 (“While habeas corpus is an appropriate remedy for
one held in custody in violation of the Constitution, … 28 U.S.C.A. § 2241(c)(3), the
District Court should withhold relief in this collateral habeas corpus action where an
adequate remedy available in the criminal proceeding has not been exhausted.”) (citation
omitted); Webb v. Simpson, Case No. 3:19-CV-5561-BHS-DWC, 2020 WL 589818 at *1
(W.D. Wash. Jan. 6, 2020) (slip op.) (“Petitioner alleges his constitutional rights are being
violated, including violations of his right to be free from excessive bail and his right to a
speedy trial.… Petitioner has not shown there is an absence of available state corrective
processes or that circumstances exist rendering any state process ineffective.”).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 8 of 17
government interest. 32 Thus, although a state may “impose conditions on an

arrestee’s release, such as bail … [b]ail set at a figure higher than an amount

reasonably calculated to fulfill [its] purpose [of assuring the presence of the

accused at trial] is ‘excessive’ under the Eighth Amendment.” 33 In addition, in both

state and federal criminal cases, when determining reasonable bail, courts are

required to consider concerns related to a victim’s safety. 34              Mr. Weedman’s

request that he be released from incarceration raises the issue of whether the state

has set appropriate conditions on his release pending trial. 35




32Reem v. Hennessy, Case No. 17-cv-06628-CRB, 2017 WL 6765247, at *1 (N.D. Cal.
Nov. 29, 2017) (unpublished) (citing Lopez-Valenzuela v. Arpaio, 770 F.3d 772, 780 (9th
Cir. 2014)).
33   Id. (quoting Lopez-Valenzuela, 770 F.3d at 777).
34See United States v. Quintero, 995 F.3d 1044, 1056–57 (9th Cir. 2021); Shepersky v.
State, 401 P.3d 990, 993–94 (Alaska App. 2017).
35 See Reem, 2017 WL 6765247, at *2 (“A number of circuit courts have entertained
habeas petitions alleging unconstitutional detention or excessive bail prior to trial.”) (citing
numerous cases involving state pretrial detainees); see also Davie v. Villanueva, No. CV
20-6580 MWF (PVC), 2020 WL 4901611, at *3 (C.D. Cal. Aug. 20, 2020) (“[T]o the extent
that he is seeking release on zero or reduced bail prior to trial due to health concerns
arising from the coronavirus pandemic, this claim overlaps with his excessive bail claim.
Furthermore, state courts can and do offer an adequate forum to litigate such claims.”)
(noting that a state appellate court granted “in part pretrial detainee’s habeas petition
seeking release on bail and order[ed] trial court to hold a hearing to ‘consider entering a
new and different order setting bail consistent with the [county’s] June 23, 2020 amended
bail order,’ which was adopted to address inmate overcrowding during the COVID-19
pandemic).”) (citation omitted).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 9 of 17
      In Mr. Weedman’s state criminal case, bail has been set at $5,000 cash. 36

Mr. Weedman attached law enforcement reports to his Petition, stating that Emilyn

Jordan, his wife and the victim of the assault for which he is charged, was

medevacked from Manokotak to Dillingham, Alaska for “numerous facial fractures,

a possible skull fracture, and a possible brain injury…. Jordan’s medical records

stated that she had a risk of an airway compromise and that she may have

aspirated blood or other fluids during the assault. Therefore, Assault 1 was added

as a charge ....” 37 An officer observed that “Jordan had multiple bruises on both

lower legs as well as some bruising and lacerations on her knees…. [H]er face

was extremely swollen and bruised. Both of her eyes were completely swollen

shut.” 38 The victim spent a week and a half to two weeks in the hospital in

Anchorage. 39      In addition, an officer who transported Mr. Weedman to the

Dillingham Jail “observed dried blood on both of his hands as well as dried blood

on his face. There were no injuries on him … that would explain all the dried blood

that was on his face and hands.” 40



36Docket 1-1 at 1 (8/14/19 Temporary Order in 3DI-19-00346CR); id. at 21 (10/23/19
Temporary Order providing that “bail remains as previously set”).
      37   Id. at 9 (8/13/19 Alaska Public Safety Incident Report).
      38   Id. at 15 (8/13/19 General Report by #CSM3 Markiewicz, C.).
      39   Docket 1-2 at 10–11 (10/23/19 Transcript of Grand Jury Proceedings).
      40   Docket 1-1 at 7 (8/13/19 Affidavit of Alaska State Trooper Markiewicz).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 10 of 17
         Moreover, Mr. Weedman attached an Order to Modify or Revoke Probation

in a previous case, requiring him to serve 45 days of suspended jail time, and

prohibiting him from possessing illegal substances. 41 His victim in the current case

“believes [he] was ‘blacked out’ from consuming too much alcohol when he

assaulted her. Weedman wouldn’t assault Jordan if he was sober [and] had never

assaulted [her] before this incident.” 42

         Given the severity of the medically-confirmed injuries, Jordan’s statement

and testimony asserting that Mr. Weedman assaulted her, 43 and his apparent past

and present issues with substance abuse, the Court finds that the state court is

appropriately considering the amount of reasonable bail necessary to protect the

victim and the public from harm prior to trial. Thus, there is no need for federal

intervention on the issue of reasonable conditions of release.

V.       Speedy Trial Analysis

         The four-part test articulated by the Supreme Court in Barker v. Wingo 44 is

used to determine whether government delay had abridged a defendant’s Sixth




         41   Docket 1-2 at 31 (6/25/12 Order).
         42   Docket 1-1 at 19 (Jordan interview).

         See, e.g., id. at 18–19 (Jordan’s interview); Docket 1-2 at 7–11 (10/23/19
         43

Transcript of Grand Jury Proceedings, victim’s testimony).
44   407 U.S. 514, 530 (1972).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 11 of 17
Amendment right to a speedy trial. 45 The factors to be considered in an inquiry

under Barker include: “(1) the length of the delay; (2) the reasons for the delay;

(3) the accused’s assertion of the right to speedy trial; and (4) the prejudice caused

by the delay. No single factor is necessary or sufficient.” 46 However, “[t]he length

of delay is the threshold factor.” 47

         A.     Length of Delay

         When examining a § 2241 petition from a pretrial detainee claiming a

violation of his or her right to a speedy trial, a significant delay in the proceedings

must be shown. 48 “[T]o trigger a speedy trial analysis, an accused must allege that

the interval between accusation and trial has crossed the threshold dividing

ordinary from ‘presumptively prejudicial’ delay, since, by definition, he cannot




45 McNeely, 336 F.3d at 826 (citing Doggett v. United States, 505 U.S. 647, 652 n.1
(1992)).
46 Id. (citing Barker, 407 U.S. at 530); see also United States v. Sheikh, No. 2:18-cr-00119
WBS, ___ F. Supp. 3d ___, 2020 WL 5995226, at *3 (E.D. Cal. Oct. 9, 2020) (Discussing
the right to a speedy trial in a federal criminal case, explaining that “the coronavirus alone
does not give the court the liberty to simply exclude time. Rather, the court must conduct
a ‘deliberate inquir[y] into whether an ends-of-justice continuance is justified by the
circumstances surrounding a particular case.’”) (citation omitted).
47   United States v. Myers, 930 F.3d 1113, 1119 (9th Cir. 2019) (citing Doggett, supra).
48   See Barker, 407 U.S. at 530–31.


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 12 of 17
complain that the government has denied him a ‘speedy’ trial if it has, in fact,

prosecuted his case with customary promptness.” 49

         The Alaska Superior Court record shows that Mr. Weedman was arraigned

less than two years ago. 50 In McNeely v. Blanas, 51 the Ninth Circuit found a delay

of three years to be substantial, such that prejudice was presumed, triggering an

inquiry under Barker v. Wingo. 52

         Finally, Mr. Weedman’s reliance on 18 U.S.C. § 3161(h) is misplaced,53

because the federal Speedy Trial Act does not apply to trials in state courts. 54

         Mr. Weedman has not met the “threshold factor” required to state a speedy

trial claim. 55

         B.       Reasons for Delay

         As explained by the Court of Appeals for the Ninth Circuit, in addressing the

suspension of federal jury trials due to the COVID-19 pandemic:



49Myers, 930 F.3d at 1119 (quoting Doggett, 505 U.S. at 651–52) (further internal
quotation marks omitted).
50   Alaska v. Weedman, 3DI-19-00346CR (8/14/19).
51   336 F.3d 822, 826 (9th Cir. 2003).
52   407 U.S. 514, 530 (1972).
53   See Docket 1 at 6.
54   See 18 U.S.C. § 3161(h).
55   Myers, 930 F.3d at 1119.


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 13 of 17
         The global COVID-19 pandemic has proven to be extraordinarily
         serious and deadly. In response, many state and local governments
         entered declarations curtailing operations of businesses and
         governmental entities that interact with the public. Beginning on
         March 13, 2020, the Central District of California—in light of the
         exigent circumstances brought on by the pandemic and the
         emergencies declared by federal and state officials—issued a series
         of emergency orders….

         Each order was entered upon unanimous or majority votes of the
         district judges of the Central District with the stated purpose “to protect
         public health” and “to reduce the size of public gatherings and reduce
         unnecessary travel,” consistent with the recommendations of public
         health authorities. 56

         The Covid-19 pandemic was not an “excuse for delay,” and was not an

indication of state corruption, as claimed by Mr. Weedman. 57 Such assertions are

frivolous. 58 Frivolousness may include not only allegations that “lack an arguable

basis in either law or in fact,” but allegations that are clearly “fanciful,” “baseless,”

“fantastic,” or “delusional.” 59 The pandemic provided solid, legitimate reasons to

reduce public gatherings, especially indoors, to protect the public. 60


56   United States v. Olsen, 995 F.3d 683, 687 (9th Cir. 2021) (citations omitted).
57   Docket 1 at 7.
58 See https://alaska-coronavirus-vaccine-outreach-alaska-dhss.hub.arcgis.com (as of
7/6/21, over 33 million Covid-19 cases and over 600,000 deaths in the U.S.; 68,478
Covid-19 cases and 370 Alaska resident deaths; and nearly 4 million Covid-19 deaths
reported worldwide).
59Denton v. Hernandez, 504 U.S. 25, 31-33 (1992) (quoting Neitzke v. Williams, 490 U.S.
319, 325–28 (1989)).
60 See, e.g., http://www.courts.alaska.gov/covid19/docs/socj-2020-8130.pdf (3/15/20
Special Order No. 8130 of the Chief Justice of the Alaska Supreme Court: “On March 11,
2020, Governor Dunleavy issued a Public Health Disaster Emergency due to the potential

Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 14 of 17
          “By contrast, if the government acted in bad faith, for instance, by making

‘[a] deliberate attempt to delay the trial in order to hamper the defense,’ such delay

must ‘be weighted heavily against the government.’” 61

          C.       Accused’s Assertions of Right to Speedy Trial

          Mr. Weedman asserts that he has not challenged his alleged

unconstitutional confinement on appeal because of “fear & corruption of the judicial

threats.” 62 He claims that “[s]ince day one [he has] ask[ed] for [a] speedy trial &

[his] counsel avoid[s] [him].” 63 He also claims that he “did not consent to any

continuance,” but that “no one listen[s] to [him].” 64

          D.       Prejudice Caused by Delay

          Long delays before trial tend to be prejudicial. The Supreme Court has

          observed in prior cases that unreasonable delay between formal
          accusation and trial threatens to produce more than one sort of harm,
          including “oppressive pretrial incarceration,” “anxiety and concern of
          the accused,” and “the possibility that the [accused’s] defense will be
          impaired” by dimming memories and loss of exculpatory evidence….
          Of these forms of prejudice, “the most serious is the last, because the



spread of the novel coronavirus disease. On March 13, President Trump declared that
the novel coronavirus outbreak constitutes a national emergency. On March 13,
Governor Dunleavy issued a mandate closing all public schools statewide ....”).
61   Myers, 930 at 1119 (citing Barker, 407 U.S. at 531).
62   Docket 1 at 3.
63   Id. at 7.
64   Id. at 7–8.


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 15 of 17
      inability of a defendant adequately to prepare his case skews the
      fairness of the entire system.” 65

      The state courts can consider prejudice, along with the other factors listed

above, when addressing speedy trial claims brought in Mr. Weedman’s criminal

case, if he meets the threshold factor that the length of delay violates his right to a

speedy trial. The claims brought to this Court are premature.

      Therefore, IT IS HEREBY ORDERED:

      1.     This case is DISMISSED without prejudice to pursuing appropriate

claims in the state criminal case, and in state appeals.

      2.     All outstanding motions are DENIED.

      3.     The Court, having concluded that Petitioner has not made a

substantial showing of the denial of a constitutional right, DENIES a certificate of




65Doggett v. United States, 505 U.S. 647, 654 (1992) (quoting Barker, 407 U.S. at 532))
(additional citations omitted).


Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 16 of 17
appealability. 66 Any further request for a Certificate of Appealability must be

addressed to the Ninth Circuit Court of Appeals. 67

         4.     The Clerk of Court shall enter a Judgment accordingly.

         Dated at Anchorage, Alaska, this 9th day of July, 2021.


                                                     /s/ Ralph R. Beistline
                                                     RALPH R. BEISTLINE
                                                     Senior United States District Judge




66 See 28 U.S.C. 2253(c)(1). Unless a circuit justice or judge issues a certificate of
appealability, an appeal may not be taken to the court of appeals from--
        (a) the final order in a habeas corpus proceeding in which the detention
complained of arises out of process issued by a State court …
        (2) A certificate of appealability may issue under paragraph (1) only if the applicant
has made a substantial showing of the denial of a constitutional right.
        (3) The certificate of appealability under paragraph (1) shall indicate which specific
issue or issues satisfy the showing required by paragraph (2).
        See Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a certificate of
appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree with the
district court’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed further.’” (citation
omitted); see also Wilson v. Belleque, 554 F.3d 816, 824 (9th Cir. 2009) (“We conclude
that the mere fact that a habeas petition is filed pursuant to § 2241(c)(3) does not exempt
that petition from § 2253(c)(1)(A)’s COA requirement.”
        For the reasons set forth in this Order, Mr. Weedman has not made a substantial
showing of the denial of a constitutional right, or that jurists of reason could disagree with
the district court’s resolution, or that he deserves encouragement to proceed further.
Banks, 540 U.S. at 705. Mr. Weedman has not been incarcerated for a substantial time
under federal law, especially considering the pandemic that delayed criminal proceedings
nation-wide. Mr. Weedman may make his arguments in his state criminal proceedings.
 67   See Fed. R. App. P. 22(b); 9th Cir. R. 22-1.



Case 3:21-cv-00083-RRB, Weedman v. Houser
Order of Dismissal
Page 17 of 17
